DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 07/11/2022 for 17251947. Claims 1, 8, 9, 11, and 14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022 was filed before the mailing date of a final action and is accompanied with one of the options set forth in 37 CFR 1.97. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Response to Arguments
In view of Applicant's amendments, the objection of claim 15 has been withdrawn.
In view of Applicant's amendments, the 112(f) interpretation and corresponding 112(a)/112(b) rejections of claims 1-13 have been withdrawn.
In view of Applicant's amendments, the 101 rejection of claims 1-15 have been withdrawn.
Applicant's arguments with respect to claims 1 and 14 have been fully considered but are not persuasive in view of the newly cited references being used in the current rejection.
Claims 8, 9, and 11 remain rejected at least based on their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGillivray et al. (US 10810899 B1) in view of Bohannon et al. (US 20210216773 A1).

As to claim 1, MacGillivray discloses a display system for providing education relating to equipment of a factory [cols. 3:44-4:37, system provides training in virtual environment including factory with equipment], the display system comprising:
a headset configured to be worn on the head of an education target person [col. 4:16-24, 6:24-46, headset worn by trainee user (read: education target person)]; and
a position sensor that detects position information of the education target person using a plurality of light receivers [Figs. 7A-7B, cols. 11:5-35, 15:24-47, headset includes sensors including camera and ambient light sensors used to track user position],
wherein the headset includes a display that displays an image viewed from a viewpoint of the education target person corresponding to the position information, in a virtual space of the factory in which an education target object associated with the equipment and having a shape of the equipment is disposed [cols. 3:44-4:24, 9:66-10:3, 15:24-47, display of headset displays camera imagery viewed from user surroundings and virtual environment (read: virtual space) representing factory, where environment includes virtual representation of equipment (read: education target object) created using 3D models (read: shape) corresponding to equipment],
wherein the display system further comprises a controller configured to be operated by the education target person to select the education target object included in the image [cols. 4:53-5:3, 5:42-63, system environment includes controller worn by trainee used to interact (read: select) with objects in displayed virtual environment; note "controller" term is modified by display system comprising at least structural headset, sensor, and display and is not interpreted under 112(f)],
wherein the display
displays a pointer pointing to a position on the image based on an operation of the controller by the education target person [Fig. 2A, cols. 4:53-5:3, 5:42-63, 6:24-46, move virtual hand (read: pointer) in virtual environment corresponding to user hand movement with controller],
displays an icon on the education target object or around the education target object when pointer points to the position of the education target object on the image [Fig. 2A, cols. 5:4-32, 5:42-6:23, display hint object (read: icon) for object as hand interacts with object in virtual environment], and
displays educational content in response to the education target object being selected by the education target person using the controller in a state where the icon is displayed [cols. 9:19-53, 10:47-67, provide visual feedback resulting from user operation of object, where virtual environment displays object and hint object],
wherein the education target object is one of a plurality of … candidates relating to operation of the equipment [cols. 5:42-63, 6:24-46, user interacts with object from displayed objects (read: candidates) corresponding to equipment employed in real environment],
wherein the educational content includes a virtual experience in the virtual space, the virtual experience being a[] … scenario [cols. 6:24-46, 10:62-67, display feedback within training (read: scenario) session (read: virtual experience) in virtual environment] during which (i) the display displays a corresponding video, (ii) the headset reproduces environmental sounds along with the corresponding video, and (iii) the headset … configured to vibrate along with the corresponding video [cols. 4:16-24, 10:59-67, 15:66-16:23, headset presents virtual environment including at least changing object appearance (read: video), audio feedback (read: environmental sounds), and vibration feedback on headset].
However, MacGillivray does not specifically disclose a plurality of risk candidates relating to operation of the equipment; an accident scenario; and wherein the headset and the controller are configured to vibrate.
Bohannon discloses:
a plurality of risk candidates relating to operation of the equipment [Fig. 4, para 0107-0109, display presents indicators designating safety events and hazards (read: risk candidates) drawing attention to work environment objects (read: equipment)];
an accident scenario [Fig. 4, para 0107-0109, environment including safety event and potential hazard]; and
wherein the headset and the controller are configured to vibrate [para 0035, 0100, 0103, glasses and UI devices provide tactile feedback including vibrations].
MacGillivray and Bohannon are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the candidates, scenario, and vibrations as disclosed by MacGillivray with the risk candidates, accident scenario, and plurality of vibrating devices as disclosed by Bohannon with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify MacGillivray as described above to alert workers of potentially dangerous situations and increase worker productivity [Bohannon, para 0005].

As to claim 8, MacGillivray discloses the display system of Claim 1, wherein the educational content includes a question on the … scenario to the education target person [col. 9:39-53, provide user feedback on training operation or problems, note broadest reasonable interpretation of question includes a matter being considered and that the limitation "a question on the risk experience" describes nonfunctional descriptive material and does not carry patentable weight as the functionality of the educational content is not affected by the included question (see MPEP 2111.05(I))].
However, MacGillivray does not specifically disclose the accident scenario.
Bohannon discloses the accident scenario [Fig. 4, para 0107-0109, environment including safety event and potential hazard].
MacGillivray and Bohannon are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the scenario as disclosed by MacGillivray with the accident scenario as disclosed by Bohannon with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify MacGillivray as described above to alert workers of potentially dangerous situations and increase worker productivity [Bohannon, para 0005].

As to claim 9, MacGillivray discloses the display system of Claim 1, wherein the educational content includes content relating to the … scenario and indicating an action to be taken by the education target person [cols. 5:4-32, 9:39-53, provide feedback; note the limitation "content relating to the accident scenario" describes nonfunctional descriptive material and does not carry patentable weight as the functionality of the educational content is not affected by the provided content and that the limitation "an action to be taken by the education target person" is not being given patentable weight as the term "indicating" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "content" as recited in the claim (see MPEP 2111.04); nevertheless, note feedback includes problems identified (read: content) during training session and guidance indicating a next user operation].
However, MacGillivray does not specifically disclose content relating to the accident scenario.
Bohannon discloses content relating to the accident scenario [Figs. 4-6B, para 0107, 0117, 0123, images designate safety event or hazards within work environment].
MacGillivray and Bohannon are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content as disclosed by MacGillivray with the content relating to an accident scenario as disclosed by Bohannon with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify MacGillivray as described above to alert workers of potentially dangerous situations and increase worker productivity [Bohannon, para 0005].

As to claim 11, MacGillivray discloses the display system of Claim 1, wherein the virtual space is generated by using an image obtained by imaging the factory [cols. 3:44-4:15, 4:25-37, virtual environment  includes imagery from camera view of factory environment].

As to claim 14, MacGillivray and Bohannon, combined at least for the reasons above, MacGillivray discloses a display method for a display system for providing education relating to equipment of a factory [cols. 3:44-4:37, system provides training in virtual environment including factory with equipment], the display system including a headset configured to be worn on the head of an education target person [col. 4:16-24, 6:24-46, headset worn by trainee user (read: education target person)], the display method comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agostini et al. (US 20160267808 A1) and Tommy et al. (US 20170221267 A1) generally discloses a virtual reality environment including video and assessment questions.
Kesavadas et al. (US 20190139426 A1) generally discloses a mixed reality training environment including body worn gloves, video content, and questions within a training scenario.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145